Citation Nr: 1132399	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-38 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for lumbar strain and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1997 to January 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In pertinent part of the May 2007 decision, the RO denied the Veteran's petition to reopen his claim for service connection for lumbar strain.  

By way of history, in July 2002 the RO denied the Veteran's claim for entitlement to service connection for lumbar strain; the Veteran did not appeal.  In August 2006 the Veteran filed a petition to reopen the Veteran's claim for service connection for lumbar strain.  In May 2007 the RO denied the Veteran's petition to reopen his claim.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before giving consideration to the merits of a claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned Acting Veterans Law Judge in November 2010. 

The now reopened issue of entitlement to service connection for lumbar strain  is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By way of a July 2002 decision, the RO denied the Veteran's claim for service connection for lumbar strain, in part, because there was no evidence of a nexus between the Veteran's lumbar strain and his military service.  The Veteran did not file a timely appeal on the July 2002 rating decision and it became final. 

2.  The additional evidence received since the July 2002 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for lumbar strain. 


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim for service connection for lumbar strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here the decision below granting in full the benefits sought by reopening the Veteran's claim.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 


II. Analysis of Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, in July 2002 the RO denied service connection for lumbar strain.  The Veteran did not file a timely appeal and the decision became final.  The RO denied service connection on a direct service connection basis because the Veteran's service treatment records did not show findings of a chronic and current diagnosis of lumbar strain and there was no medical nexus between the Veteran's current disability and his military service.  The evidence at the time of the July 2002  rating decision was comprised of the Veteran's service treatment records and an October 2001 VA examination; the October 2001 VA examination was done prior to the Veteran's discharge from military service and at the examination the Veteran had no current diagnosis.  The Veteran did not appeal the July 2002 decision and the rating decision became final.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for lumbar strain directly related to the Veteran's military service, the Board notes that the evidence received since the July 2002 RO rating decision includes VA treatment records, private treatment records, a September 2008 private opinion, a November 2008 VA examination, and the Veteran's testimony.  

The new evidence includes a September 2008 private opinion that gives the Veteran a positive nexus opinion and a November 2008 VA examination that gives the Veteran a negative nexus opinion.  The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim, and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the July 2002 RO rating decision is new and material, and thus the claim for service connection for lumbar strain is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for lumbar strain is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   



ORDER

As new and material evidence to reopen the claim for service connection for lumbar strain has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

The Board finds that additional development is warranted for the now reopened issue of entitlement to service connection for lumbar strain.  

The Veteran testified that during service he injured his back while weight lifting and that his post-service injury in 2005 was a re-injury of his in-service injury and if it was not for his in-service injury he would not have hurt his back again.  In September 2008 the Veteran's private doctor stated that after reviewing the Veteran's MRI he believed his current injury was related to the Veteran's military service.  In November 2008 a VA examiner opined that the Veteran's current disability was not related to the Veteran's military service  since at the time of the Veteran's separation from military service there was no disability and no evidence of any treatment to his back until his 2005 post-service injury.  

After a careful review of the Veteran's claims file, including the Veteran's testimony, the Board finds that a VA examination is warranted in order to determine if the Veteran's current lumbar strain is at least likely as not related to the Veteran's military service, including the Veteran's assertions that his 2005 injury was a re-injury of his in-service injury.  

The Board also finds that the RO should contact the Veteran to obtain information about Dr. M.W., his orthopedic surgeon, in order to obtain any outstanding treatment records.  Prior to any examination, any outstanding VA and private records of pertinent medical treatment or examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent records from Dr. M. W., the Veteran's orthopedic surgeon. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.   The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his lumbar strain.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history as well as the September 2008 and November 2008 opinions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should first determine if the Veteran has a current diagnosed back condition.  The VA examiner should then opine whether any current diagnosed back condition is at least likely as not related to the Veteran's military service, including his in-service injury.  

The VA examiner must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


